490 Pa. 207 (1980)
415 A.2d 413
TEMPLE UNIVERSITY OF the COMMONWEALTH SYSTEM OF HIGHER EDUCATION and the Hospital Association of Pennsylvania, on behalf of itself and themselves and all others similarly situated, Appellants,
v.
PENNSYLVANIA DEPARTMENT OF PUBLIC WELFARE and Helen B. O'Bannon, Secretary, Pennsylvania Department of Public Welfare, Appellees.
Supreme Court of Pennsylvania.
Argued May 20, 1980.
Decided June 18, 1980.
James H. Stewart, Jr., Harrisburg, for appellant Hospital Assn. of Pa.
Matthew M. Strickler, Martha Wolfe, Philadelphia, for appellant Temple University.
John A. Kane, Asst. Atty. Gen., for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, NIX, LARSEN, FLAHERTY and KAUFFMAN, JJ.

OPINION
PER CURIAM:
Decree 47 Pa.Cmwlth. 22, 407 A.2d 92, affirmed.
Each party to pay own costs.
LARSEN, J., dissents.
NIX, J., took no part in the consideration or decision of this case.